


110 HR 790 IH: PILT and Refuge Revenue Sharing

U.S. House of Representatives
2007-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 790
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2007
			Mr. Udall of Colorado
			 (for himself and Mr. Salazar)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide permanent funding for the payment in lieu of
		  taxes program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 PILT and Refuge Revenue Sharing
			 Permanent Funding Act.
		2.Permanent funding
			 for PILT and refuge revenue sharing
			(a)Payments in lieu
			 of taxesSection 6906 of title 31, United States Code, is amended
			 to read as follows:
				
					6906.Authorization
				of appropriationsThere is
				authorized to be appropriated such sums as may be necessary to the Secretary of
				the Interior to carry out this chapter. Beginning in fiscal year 2008 and each
				fiscal year thereafter, amounts authorized under this chapter shall be made
				available to the Secretary of the Interior, out of any other funds in the
				Treasury not otherwise appropriated and without further appropriation, for
				obligation or expenditure in accordance with this
				chapter.
					.
			(b)Refuge revenue
			 sharingSection 401(d) of the Act of June 15, 1935 (16 U.S.C.
			 715s(d)), relating to refuge revenue sharing, is amended by adding at the end
			 the following: Beginning in fiscal year 2008 and each fiscal year
			 thereafter, such amount shall be made available to the Secretary, out of any
			 other funds in the Treasury not otherwise appropriated and without further
			 appropriation, for obligation or expenditure in accordance with this
			 section..
			
